Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Bruyere (US 5,080,544) in view of Masuda (US 2004/0120789).  Bruyere discloses a fastener system comprising: a fastener nut (1) having a threaded bore (3) between proximal and distal ends and an exterior surface having a plurality of nut serrations (4); a nut cap (2) having a bore (8) between proximal and distal ends, an interior surface having a plurality of cap serrations (5) to mate with the nut serrations, an external surfaces with a tool interface formed as the hexagonal shape, and two notches (6) at the distal end; a shaft (9) having a thread to mate with the nut and a cross bore (10); and a pin (7) to pass through the notches and cross bore.  Wherein the cap is longitudinally moveable relative to the nut to selectively lock the nut (column 4, lines 13-57).  Bruyere does not disclose a helical wire insert within the nut.  Masuda discloses a helical wire insert (30) within a nut (20) with an external thread to mate with the nut threads and inner threads to mate with the threaded shaft (40) to provide an increased removal torque.  The nut further includes a detent (24) at a distal end to retain the insert.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the nut of Bruyere with a .
Bruyere further shows the nut and cap to have at least 48 teeth in the serrations but does not disclose the spacing of the teeth between 1-5mm.  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to space the teeth between 1-5mm depending on the design requirements for the size of the fastener.
In regards to claim 33, Bruyere discloses a second embodiment (Fig. 5-7) with nut serrations and the cap serrations separated by a ring section (17 and 18 respectively).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the first embodiment of Bruyere with the serrations separated with ring sections as disclosed in the second embodiment in order to provide to a split ring to secure the nut to the cap as discussed with the second embodiment.  The securing the nut to the cap would improve the first embodiment by preventing the cap from becoming dislodged from the nut in order to facilitate efficient installation.

Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Bruyere in view of Masuda as applied to claim 31 above, and further in view of Behrens (US 5,36,303).  Modified Bruyere does not disclose the cap having at least four pin engagement features.  Behrens discloses a fastener system similar to Bruyere with a nut (5) and a cap (7) but where the cap includes at least four nut engagement features (14).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to provide the cap of modified Bruyere with at least four nut engagement features as disclosed in Behrens in order to permit a greater variety of relative rotations (see in Behrens, column 4, lines 40-44).

s 34 rejected under 35 U.S.C. 103 as being unpatentable over Bruyere in view of Masuda as applied to claim 31 above, and further in view of applicant’s admitted prior art (APA).  Modified Bruyere does not discuss the strength of the helical wire insert and nut.  At p.[0033] of the instant application the APA describes an insert with a tensile strength of at least 200,000 psi and a hardness of 43-50 Rockwell C is known in the art.  At the time the invention was made, it would have been obvious to use the helical insert disclosed as APA in modified Bruyere because it would provide the necessary strength and corrosion resistance for most applications.  And the nut tensile strength of greater than 220,000 psi would have been obvious in order for it to be greater than insert so that the insert would not deform the nut.  

Allowable Subject Matter
Claims 11, 13-17, 19-22, 24-27 and 29-30 are allowable.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677